 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT ("Agreement") is made as of _____________ __,
20__, by and between Bio-Path Holdings, Inc., a Delaware corporation (the
"Company"), and _______________________________________, a director and/or
officer of the Company (the "Indemnitee").

 

WHEREAS, the board of directors of the Company (the “Board”) has concluded that
to retain and attract talented and experienced individuals to serve as directors
and officers of the Company, it is necessary for the Company to contractually
indemnify officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such directors and
officers in connection with their service to the Company;

 

WHEREAS, Section 145 of the Delaware General Corporation Law (the "DGCL"), under
which the Company is organized, empowers the Company to indemnify by agreement
its officers, directors, employees and agents, and persons who serve, at the
request of the Company, as directors, officers, employees or agents of other
corporations or enterprises, and expressly provide that the indemnification
provided by the DGCL is not exclusive;

 

WHEREAS, the Company's Certificate of Incorporation (the "Certificate of
Incorporation") and the Company's Bylaws (the "Bylaws") authorize the Company to
provide indemnification and to advance expenses to the fullest extent permitted
by Delaware law;

 

WHEREAS, Indemnitee is currently serving as a director and/or officer of the
Company and the Company wishes Indemnitee to continue Indemnitee’s service in
such capacity without concern of unwarranted personal liability arising out of
or related to such services to the Company; and

 

WHEREAS, the Company wishes to provide Indemnitee with an independent
contractual right to indemnification and advancement of expenses in addition to
those rights provided by the DGCL, the Certificate of Incorporation and the
Bylaws.

 

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

 

 

 



1.           Indemnification in Third Party Proceedings. The Company shall
indemnify, defend and hold harmless Indemnitee from and against, and shall
compensate and reimburse Indemnitee for, any Damages (as defined below) that are
directly or indirectly suffered or incurred by Indemnitee as a result of, or are
directly or indirectly connected with, any threatened, pending or completed
action, suit or proceeding (other than an action, suit or proceeding by or in
the right of the Company to procure a judgment in its favor), whether civil,
criminal, administrative or investigative (a "Proceeding"), to which Indemnitee
is or was a party, or is threatened to be made a party, by reason of, or arising
from, the fact that Indemnitee is or was an officer of the Company or any of its
subsidiaries or a member of the boards of directors of the Company or any of its
subsidiaries (collectively, the "Company's Board"), by reason of any action or
inaction on the part of Indemnitee in Indemnitee’s role as an officer of the
Company or any of its subsidiaries or member of the Company's Board, or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director or officer of the Company or as a director, officer,
trustee, partner, managing member, fiduciary, employee or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; provided, however, that the Company shall not be obligated to
indemnify Indemnitee under this Section 1 unless Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding,
Indemnitee had no reasonable cause to believe Indemnitee's conduct was unlawful.
The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that (i) Indemnitee did not act in good faith, (ii) Indemnitee did
not act in a manner which Indemnitee reasonably believed to be in the best
interests of the Company or (iii) with respect to any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful. Anyone seeking to overcome the presumption that Indemnitee is entitled
to indemnification under this Section 1 shall have the burden of proof and the
burden of persuasion by clear and convincing evidence. "Damages" shall mean any
Expenses (as defined below), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with a Proceeding. "Expenses" shall mean any direct and indirect
costs and expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with the investigation, defense or appeal of a
Proceeding, including any fee (including any legal fee, expert fee, accounting
fee or advisory fee), charge, cost (including any cost of investigation) or
expense of any nature, but shall not include the amount of any judgments, fines
or amounts paid in settlement of any Proceeding.

 

2.           Indemnification in Proceedings by or in the Right of the Company.
The Company shall indemnify, defend and hold harmless Indemnitee from and
against, and shall compensate and reimburse Indemnitee for, any Expenses and, to
the extent permitted by law, amounts paid in settlement that are directly or
indirectly suffered or incurred by Indemnitee as a result of, or are directly or
indirectly connected with, any threatened, pending or completed Proceeding by or
in the right of the Company to procure a judgment in its favor, to which
Indemnitee is or was a party, or is threatened to be made a party, by reason of,
or arising from, the fact that Indemnitee is or was an officer of the Company or
any of its subsidiaries or a member of the Company's Board, by reason of any
action or inaction on the part of Indemnitee in Indemnitee’s role as an officer
of the Company or any of its subsidiaries or a member of the Company's Board or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director or officer of the Company or as a director, officer,
trustee, partner, managing member, fiduciary, employee or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; provided, however, that the Company shall not be obligated to
indemnify Indemnitee under this Section 2: (1) unless Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; or (2) for any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company by a court
of competent jurisdiction due to willful misconduct of a culpable nature in the
performance of Indemnitee’s duty to the Company, unless and only to the extent
that the court in which such Proceeding is or was pending shall determine upon
application that, despite the adjudication of such liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for Expenses and then only to the extent that the court shall
determine. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that (i) Indemnitee did not act in good faith or
(ii) Indemnitee did not act in a manner which Indemnitee reasonably believed to
be in the best interests of the Company. Anyone seeking to overcome the
presumption that Indemnitee is entitled to indemnification under this Section 2
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.

 

2

 



3.           Expenses; Indemnification Procedure.

 

(a)          Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any Proceeding referenced in Sections 1 or 2 (but not amounts
actually paid in settlement of any such Proceeding). By executing and delivering
this Agreement to the Company, Indemnitee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it shall ultimately be
determined such Expenses were not reasonable or that Indemnitee is not entitled
to be indemnified by the Company under the provisions of this Agreement, the
Certificate of Incorporation or Bylaws of the Company, the DGCL or otherwise. No
other form of undertaking shall be required other than the execution of this
Agreement. The advances to be made hereunder shall be paid by the Company to
Indemnitee within ten (10) days following delivery of a written statement
therefor by Indemnitee to the Company. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. Any advances pursuant
to this Section 3(a) shall be made without regard to the financial ability of
Indemnitee to make repayment and shall be unsecured and interest free.

 

(b)          Witness Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of, or arising from, the
fact that Indemnitee is or was an officer of the Company or a member of the
Company's Board, a witness in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

(c)          Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of the commencement of, or the threat
of commencement of, any claim made against Indemnitee for which indemnification
will or could be sought under this Agreement. Notice to the Company shall be
directed to the President of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee). In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee's power.

 

(d)          Procedure. Any indemnification provided for in Sections 1 or 2
shall be made no later than sixty (60) days after receipt of the written request
of Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Company's Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within sixty (60) days after
a written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 17 of
this Agreement, Indemnitee shall also be entitled to be paid for the Expenses
(including attorneys' fees) of bringing such action. It shall be a defense to
any such action (other than an action brought to enforce a claim for Expenses
incurred in connection with any Proceeding in advance of its final disposition)
that Indemnitee has not met the standard of conduct which make it permissible
under applicable law for the Company to indemnify Indemnitee for the amount
claimed, but the burden of proving such defense shall be on the Company. Neither
the failure of the Company (including the Board, Independent Counsel or the
stockholders of the Company) to have made a determination under Section 6 that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination under Section 6 by the Company (including the Board,
Independent Counsel or the stockholders of the Company) that Indemnitee has not
met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

 

3

 

 

(e)          Settlements. Notwithstanding anything to the contrary contained
herein, the Company shall not be required to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company's prior written consent. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee's prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement.

 

(f)          Selection of Counsel. In the event the Company shall be obligated
under Section 3(a) to pay the Expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of Indemnitee
in such Proceeding, with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, however, that (i) Indemnitee shall have the right to employ
Indemnitee’s counsel in any such Proceeding at Indemnitee's expense; and (ii) if
(A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B) counsel to Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding, then in each case, the fees
and expenses of Indemnitee's counsel shall be at the expense of the Company,
except as otherwise expressly provided in this Agreement.

 

4.           Additional Indemnification Rights; Nonexclusivity; Duration.

 

(a)          Scope. Notwithstanding any other provisions of this Agreement, the
Company hereby agrees to indemnify Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Certificate of Incorporation, the
Bylaws or by statute. In the event of any change, after the date of this
Agreement, in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify its officers or members of its board of
directors, such changes shall be, ipso facto, within the purview of Indemnitee's
rights and Company's obligations, under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify its officers or members of its board of
directors, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.

 

(b)          Nonexclusivity. The provisions for indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
rights to which Indemnitee may be entitled under the Certificate of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
Disinterested Directors (as defined below), Delaware law or otherwise, both as
to action in Indemnitee's official capacity and as to action in another capacity
while holding such office.

 

(c)          Duration. This Agreement shall continue until and terminate upon
the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Company; or (b)
one (1) year after the final termination of any Proceeding (including any rights
of appeal thereto) then-pending in respect of which Indemnitee is granted rights
of indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by Indemnitee pursuant to Section 10 relating thereto (including any
rights of appeal of any such Proceeding).

 

4

 

 

5.           Partial Indemnification and Contribution.

 

(a)          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines or amounts paid in settlement actually
and reasonably incurred by Indemnitee in the investigation, defense, settlement
or appeal of any Proceeding, but is not entitled, however, to indemnification
for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or amounts paid in
settlement to which Indemnitee is entitled. For purposes of this Section 5(a)
and without limitation, the termination of any claim, issue or matter by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

(b)          Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those explicitly set forth herein, then in respect to any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, all Damages and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

 

6.           Determination of Right To Indemnification.

 

(a)          Determination. Any indemnification under this Agreement shall be
made by the Company unless a determination is made that indemnification of such
Indemnitee is not proper in the circumstances because Indemnitee has not met the
applicable standards of conduct set forth in Sections 1 or 2, as applicable. Any
such determination shall be made as follows:

 

(i)          by a majority vote of the directors of the Board who are not
parties to the Proceeding in question (“Disinterested Directors”), even if
constituting less than a quorum of the Board; or

 

(ii)         if there are no such Disinterested Directors or if so requested by
Indemnitee, in his or her sole discretion, by (x) Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (y) the stockholders of the Company.

 

If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall reasonably cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s right to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s right to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

5

 

 

(b)          Independent Counsel. In the event the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section
6(a)(ii), the Independent Counsel shall be selected as provided in this
Section 6(b). If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within ten (10) days after such written
notice of selection shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 21(d), and the objection shall set forth with
particularity the factual basis of such assertion.

 

Absent a proper and timely objection, the person so selected shall act as
Independent Counsel. If such written objection is so made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If Independent Counsel is to be
selected pursuant to Section 6(a)(ii) and no Independent Counsel shall have been
selected without being objected to within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 3(d),
either the Company or Indemnitee may petition a court of competent jurisdiction
(the “Court”) for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel. In all events, the Company agrees to pay the reasonable
fees of the Independent Counsel and to fully indemnify such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

7.           Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers or other advisors under
this Agreement or otherwise. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake to the
Securities and Exchange Commission to submit the question of indemnification to
a court in certain circumstances for a determination of the Company's right
under public policy to indemnify Indemnitee.

 

8.           Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company's inability, pursuant to applicable law
(as determined by a court of competent jurisdiction), to perform its obligations
under this Agreement shall not constitute a breach of this Agreement. The
provisions of this Agreement shall be severable as provided in this Section 8.
If this Agreement or any portion hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, then (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any provisions of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and, (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any provisions of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

6

 

 

9.           Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or to advance Expenses in connection with
any of the following:

 

(a)          Excluded Acts. Any actions or omissions or transactions from which
an officer or director of a corporation may not be relieved of liability under
Delaware law;

 

(b)          Claims Initiated by Indemnitee. Any Proceedings or claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except with
respect to Proceedings brought to establish or enforce a right to
indemnification and/or advancement of Expenses arising under this Agreement, the
Certificate of Incorporation, the Bylaws or any other statute or law, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate;

 

(c)          Lack of Good Faith. Any Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous;

 

(d)          Claims Under Section 16(b). Expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any similar successor statute;

 

(e)          Insurance Payments. Any claims for which payment is actually made
to Indemnitee under a valid, enforceable and collectible insurance policy;

 

(f)          Other Payments. To the extent that Indemnitee is indemnified and
actually paid or Expenses are advanced otherwise than pursuant to this
Agreement;

 

(g)          Personal Advantage. If it is proved by final judgment in a court of
law or other final adjudication to have been based upon or attributable to
Indemnitee's in fact having gained any personal profit or advantage to which
Indemnitee was not legally entitled; or

 

(h)          Unlawful Indemnification. If a final decision by a court having
jurisdiction in the matter shall determine that such indemnification or
advancement of Expenses is not lawful.

 

10.         Remedies of Indemnitee. In the event that (i) the Company makes a
determination that Indemnitee is not entitled to indemnification under
Sections 1 or 2, (ii) advancement of Expenses is not timely made pursuant to
Section 3, or (iii) payment of indemnification is not made pursuant to this
Agreement within sixty (60) days after receipt by the Company of a written
request therefor, Indemnitee shall be entitled to an adjudication in an
appropriate court in the State of Delaware or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification and shall be
entitled to reimbursement of Expenses incurred in connection therewith in
accordance with Section 17.

 

7

 

 

11.         Insurance. To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors or officers of
the Company or directors, officers, trustees, partners, managing members,
fiduciaries, employees or agents of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, agent or fiduciary
under such policy or policies.

 

12.         Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

13.         Effectiveness of Agreement. To the extent that the indemnification
permitted under the terms of certain provisions of this Agreement exceeds the
scope of the indemnification provided for under Delaware law, such provisions
shall not be effective unless and until the indemnification permitted by such
provisions comes within the scope of the indemnification provided for under
Delaware law. In all other respects, the balance of this Agreement shall be
effective as of the date set forth on the first page.

 

14.         Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as an officer of the Company or any of its
subsidiaries and/or a member of the Company's Board, and the Company
acknowledges that Indemnitee is relying upon this Agreement as consideration for
serving as an officer of the Company or any of its subsidiaries or a member of
the Company's Board. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof, including any prior
indemnification agreements entered into between the parties hereto.

 

15.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

16.         Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns.
This Agreement will continue in effect whether Indemnitee continues to serve as
an officer or director of the Company or any of its subsidiaries or any other
enterprise at the Company's request, subject to Section 4(c).

 

17.         Attorneys' Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
or to recover under any directors' and officers' liability insurance policies
maintained by the Company, Indemnitee shall be entitled to be paid all court
costs and Expenses, including reasonable attorneys' fees, incurred by Indemnitee
with respect to such action, unless as a part of such action, the court of
competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and Expenses,
including attorneys' fees, incurred by Indemnitee in defense of such action
(including with respect to Indemnitee's counterclaims and cross-claims made in
such action), unless as a part of such action the court determines that
Indemnitee's material defenses to such action were made in bad faith or were
frivolous.

 

8

 

 

18.         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail, properly
addressed with postage prepaid, on the third business day after the date
postmarked; otherwise a notice shall be deemed duly given when such notice shall
be actually received by the addressee. Addresses for notice to either party are
as shown on the signature page of this Agreement, or as subsequently modified by
written notice. The failure to notify the Company shall not relieve the Company
of any obligation which it may have to Indemnitee under this Agreement or
otherwise.

 

19.         Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
parties. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

20.         Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within Delaware.

 

21.         Construction of Certain Phrases; Definitions.

 

(a)          References to the "Company" shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)          References to "other enterprises" shall include employee benefit
plans; references to "fines" shall include any ERISA excise taxes or penalties;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries.

 

(c)          A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:

 

(i)          Acquisition of Stock by Third Party. Any person is or becomes the
beneficial owner (as such term is defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities;

 

9

 

 

(ii)         Change in Board of Directors. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 21(c)(i), 21(c)(iii) or 21(c)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;

 

(iii)        Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50.1% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; or

 

(iv)        Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets.

 

(d)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

AGREED TO AND ACCEPTED               INDEMNITEE:   BIO-PATH HOLDINGS, INC.      
      By:               Name:               Title:               Address:  
Address:           4710 Bellaire Blvd, Suite 210     Bellaire, Texas 77401      

 

 

 

